UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   6/3/2021


  Labit,

                        Plaintiff,
                                                                              19-cv-08057 (AJN)
                –v–
                                                                                    ORDER
  Duane Reade Inc.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       In light of the Court’s most recent discovery deadline extension, the conference

scheduled for June 9, 2021 is adjourned to October 8, 2021 at 3:45 P.M.



       SO ORDERED.

 Dated: June 3, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
